Case 2:20-cr-00293-DJH Document1 Filed 03/03/20 Page 1of 4
AO 9F (Rev. 02/09) Criminal Complaint

 

 

 

Re O UNITED STATES DISTRICT COURT
© (x for the
OQ 9 4 District of Arizona
py United States of America )
Vv. rr
Jose Humberto Vasquez-Carreto, Case No. AO ~“6OT1L m S
a.k.a.: Jose Humberto Vasquez Carreto, )
(A077 793 644) )
Defendant )

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of March 2, 2020, in the County of Maricopa, in the District of Arizona, the
defendant violated Title 8, U.S.C. § 1326(a), an offense described as follows:

Jose Humberto Vasquez-Carreto, an alien, was found in the United States of America at or near
Phoenix, in the District of Arizona, after having been previously denied admission, excluded, deported,
and removed from the United States at or near Mesa, Arizona, on or about January 11, 2019, and not
having obtained the express consent of the Secretary of the Department of Homeland Security to
reapply for admission thereto; in violation of Title 8, United States Code, Section 1326(a), and
enhanced by (b)(1). I further state that I am a Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

(EP

REVIEWED BY: Charles E. Bailey Jz., PS. for AUSA Stuart J. Zander

Continued on the attached sheet,

 

ZA Zoriiainanypi straint

Jaime Galvez,
Deportation Officer

Printed name and title

Sworn to before me and signed in my presence.

eo >
Date: March 3, 2020 ) ao

t
Judge's signature

John Z. Boyle,
City and state: Phoenix, Arizona United States Magistrate Judge

Printed name and title

 
1.

Case 2:20-cr-00293-DJH Document1 Filed 03/03/20 Page 2 of 4

STATEMENT OF PROBABLE CAUSE

I, Jaime Galvez, being duly sworn, hereby depose and state as follows:

Your affiant is a Deportation Officer, with United States Immigration and Customs
Enforcement (ICE). I have learned from direct participation in the investigation and
from the reports and communications of other agents and officers the facts recited
herein.

On March 2, 2020, while investigating a previously removed alien and convicted
felon, the Phoenix Fugitive Operations Team encountered Jose Humberto Vasquez-
Carreto, after conducting a vehicle stop near 2025 West Indian School Road, in
Phoenix, Arizona. At the scene, ICE officers determined Vasquez-Carreto to be a
citizen of Guatemala, illegally present in the United States. On the same date,
Vasquez-Carreto was transported to the Phoenix ICE office for further investigation
and processing. | Vasquez-Carreto was held in administrative custody until his
criminal and immigration records could be obtained and his identity confirmed.
Immigration history checks revealed Jose Humberto Vasquez-Carreto to be a citizen
of Guatemala and a previously deported alien. Vasquez-Carreto was removed from the
United States to Guatemala through Mesa, Arizona, on or about January 11, 2019,
pursuant to the reinstatement of a prior removal order issued by an immigration judge.

There is no record of Vasquez-Carreto in any Department of Homeland Security

 
Case 2:20-cr-00293-DJH Document1 Filed 03/03/20 Page 3 of 4

database to suggest that he obtained permission from the Secretary of the Department
of Homeland Security to return to the United States after his removal. Vasquez-
Carreto’s immigration history was matched to him by electronic fingerprint
comparison.

. Criminal history checks revealed that Jose Humberto Vasquez-Carreto was convicted
of Aggravated Driving Under the Influence, a felony offense, on December 14, 2011,
in the Superior Court of Arizona, Maricopa County. Vasquez-Carreto was sentenced
to six (6) months of incarceration and two (2) years of probation. Vasquez-Carreto’s
criminal history was matched to him by electronic fingerprint comparison.

. On March 2, 2020, Jose Humberto Vasquez-Carreto was advised of his constitutional
rights. Vasquez-Carreto freely and willingly acknowledged his rights and agreed to
provide a statement under oath. Vasquez-Carreto stated that his true and complete
name is “Jose Humberto Vasquez Carreto,” and that he is a citizen of Guatemala.
Vasquez-Carreto also stated that he entered the United States on “30 mayo 2019,”
through “Nogalez.” Vasquez-Carreto further stated that he had been removed from
the United States to Guatemala and had not received permission from the Secretary of
the Department of Homeland Security to re-enter the United States after his removal.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about March 2, 2020, Jose Humberto Vasquez-Carreto, an alien, was found in the
United States of America, at or near Phoenix, in the District of Arizona, after having

been previously denied admission, excluded, deported, and removed from the United

 
Case 2:20-cr-00293-DJH Document1 Filed 03/03/20 Page 4 of 4

States at or near Mesa, Arizona, on or about January 11, 2019, and not having
obtained the express consent of the Secretary of the Department of Homeland Security
to reapply for admission thereto; in violation of Title 8, United States Code, Section

1326(a) enhanced by (b)(1).

<

Deport Officer,

Immigration and Customs Enforcement

 

Sworn to and subscribed before me
this 3" day of March, 2020.

S (An Koa

John Z. Boyle,
United States Magistrate Judge

 
